AO 245B (Rev. 05/lS/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page I of l



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                          JUDGMENT IN A CRIMINAL CASE
                                           V.                                (For Offenses Committed On or After November l, 1987)

                                                                             Case Number: 20CR0064-MDD
                          AQUINO JOSE-ANTONIO
                                                                             Jesus Mosqueda, FD
                                                                             Defendant 's Allorney


REGISTRATION NO. 10788479
                                                                                                             FILED
 THE DEFENDANT:
 IZI pleaded $uilty to count(s) 1 of Superseding Misdemeanor Information
 D was found guilty to count(s)
                                                                                      [ FEB ~. 52020
                                                                                    cu~r. ~. ~ ;;. [)[5 rn 1CT COURT
                                                                                 SOUi~c:fl", CiiiTRICT ()f C IFORNIA
                                                                                                                                J
     after a plea of not guilty.                                                .BY                               EPUTY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offi nse(s):

Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                     1


  D The defendant has been found not guilty on count(s)
 fJ Count(s)            Felony Infonnation                                    is dismissed on the motion o,f the United States.
                   -----------------
                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                ·
                                                                 FOUR (4) MONTHS
  IZI Assessment: $10.00 waived 0 Fine: NO FINE
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                                February 4, 2020
                                                                Date of Imposition of Sentence



                                                                            HONORABLE MITCHELL D. EMBIN
                                                                            UNITED STATES MAGISTRATE JUDGE
